DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 5/02/22 is acknowledged.

Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/02/22.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/16/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al. (US PGPub 2017/0229367, hereinafter referred to as “Ge”).
Ge discloses the semiconductor structure as claimed.  See figures 1-15 and corresponding text, where Ge teaches, in claim 1, a structure, comprising: 
an active device (203/303, 204/304, 205/305) over an area of a substrate (301) (figure 2; [0025]) and 
a heat spreading isolation structure (210) adjacent the active device (303, 304. 305), wherein the isolation structure (210) includes a dielectric layer (213) above a heat-conducting layer (230) ([0026-0032]).
Ge teaches, in claim 2, wherein the substrate includes a semiconductor-on-insulator (SOI) layer over (203/303) a buried insulating layer (202/302) over a base semiconductor substrate (figure 2; [0025]).
Ge teaches, in claim 3, wherein the heat spreading isolation structure is in-between two portions of the SOI layer (figure 2; [0026]).
Ge teaches, claim 4, wherein the heat-conducting layer is directly above the buried insulating layer (figure 2; [0026]).
Ge teaches, claim 5, wherein an upper surface of the heat-conducting layer is not coplanar with an upper surface of the SOI layer (figure 2; [0030]).
Ge teaches, claim 6, wherein the heat spreading isolation structure extends through the buried insulating layer (figure 2; [0025]).
Ge teaches, claim 7, wherein a lower surface of the heat-conducting layer contacts a through semiconductor via (TSV) in the base semiconductor substrate (figure 2; [0029-0030]).
Ge teaches, claim 10, further comprising a contact adjacent to the heat spreading isolation structure (figure 2; [0031]).
Ge teaches, claim 11, wherein the active device is a metal-oxide semiconductor (MOS) transistor (figure 2; [0037-0038]).
Ge teaches, claim 12, wherein the active device is a bipolar transistor (figure 2; [0035-0038]).
Ge teaches, claim 13, wherein the heat spreading isolation structure surrounds the active device (figure 2; [0026]).
Ge teaches, claim 15, wherein the substrate includes a semiconductor-on-insulator (SOI) over a buried insulating layer over a base semiconductor substrate, wherein the body extends through the buried insulating layer (figure 2; [0029-0030]).

Ge teaches, claim 18, wherein the body surrounds the active device (figure 2; [0026]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 9, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US PGPub 2017/0229367, hereinafter referred to as “Ge”) as applied to claim 1 above, and further in view of Kojima et al. (US PGPub 2017/0346069, herein after referred to as “Kojima”).
Ge discloses the semiconductor structure substantially as claimed.  See the rejection above.

However, Ge fails to show, in claim 8, wherein the heat-conducting layer has an electrical resistivity of at least 50 ohm-centimeters.

Kojima teaches, in claim 8, a polysilicon graphite film that has an electrical resistance in a thickness direction of 500 ohms or lower ([0169]).  In addition, Kojima provides the advantages of having graphite film for the purposes of having excellent thermal conductivity ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the heat-conducting layer has an electrical resistivity of at least 50 ohm-centimeters, in the device of Ge, according to the teachings of Kojima, with the motivation of having excellent thermal conductivity within a semiconductor device.

Ge fails to show, claim 9, wherein the heat-conducting layer includes polycrystalline graphite.

Kojima teaches, in claim 9, a polysilicon graphite film and provides the advantages of having graphite film for the purposes of having excellent thermal conductivity ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein the heat-conducting layer includes polycrystalline graphite, in the device of Ge, according to the teachings of Kojima, with the motivation of having excellent thermal conductivity within a semiconductor device.

Ge shows, claim 14, a heat spreading isolation structure, comprising: in a trench (207/307) in a substrate and adjacent an active device (203/303, 204/304, 205/305) on the substrate, a body including: a dielectric layer (202/302); and a heat-conducting layer (230) below the dielectric layer (figure 2; [0025]).

Ge fails to show, in claim 14, a polycrystalline graphite.

Kojima teaches, in claim 14, a polysilicon graphite film and provides the advantages of having graphite film for the purposes of having excellent thermal conductivity ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a polycrystalline graphite, in the device of Ge, according to the teachings of Kojima, with the motivation of having excellent thermal conductivity within a semiconductor device.

 Ge shows, claim 16, wherein a heat-conducting layer contacts a through semiconductor via (TSV) in the base semiconductor substrate (figure 2; [0029-0030]).

However, Ge fails to show, in claim 16, a polycrystalline graphite.

Kojima teaches, in claim 16, a polysilicon graphite film and provides the advantages of having graphite film for the purposes of having excellent thermal conductivity ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate a polycrystalline graphite, in the device of Ge, according to the teachings of Kojima, with the motivation of having excellent thermal conductivity within a semiconductor device.

Ge fails to show, in claim 17, wherein the polycrystalline graphite, heat-conducting layer has an electrical resistivity of at least 50 ohm-centimeters.

Kojima teaches, in claim 17, a polysilicon graphite film that has an electrical resistance in a thickness direction of 500 ohms or lower ([0169]).  In addition, Kojima provides the advantages of having graphite film for the purposes of having excellent thermal conductivity ([0003]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, , wherein the polycrystalline graphite, heat-conducting layer has an electrical resistivity of at least 50 ohm-centimeters, in the device of Ge, according to the teachings of Kojima, with the motivation of having excellent thermal conductivity within a semiconductor device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/           Examiner, Art Unit 2898                                                                                                                                                                                             July 2, 2022